EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dave Risley on 5/3. Amendments were made to better define over the art.

The application has been amended as follows: 

Claim 1. 	A method for monitoring one or more of cerebral oxygenation or total hemoglobin concentration of an infant, the method comprising: 
emitting light from a light emitter secured to a head of the infant with a wearable support secured onto the infant’s head, wherein the wearable support is sized and configured to cover at least a portion of the infant’s head to be secured thereto, and wherein the light emitter is positioned on the wearable support so the light emitter faces and emits light toward a superior sagittal sinus of the infant’s head through a fontanelle; 
detecting, with an acoustic sensor secured to the infant’s head with the wearable support, acoustic pressure generated by blood in the superior sagittal sinus in response to the emitted light, wherein the acoustic sensor is positioned on the wearable support to one or more of an anterior portion or a posterior portion of the infant’s head to detect the acoustic pressure generated by blood in the superior sagittal sinus through the fontanelle; and 
determining, with a processor in communication with the light emitter and the acoustic sensor, the one or more of cerebral 

Claim 5. 	A method for monitoring one or more of cerebral oxygenation or total hemoglobin concentration of an infant, the method comprising: 
(A) securing a wearable support onto a head of infant, the wearable support being sized and configured to cover at least a portion of the infant’s head to be secured thereto, wherein securing the wearable support comprises: 
(i) positioning a light emitter coupled to the wearable support so that the light emitter faces and emits light toward a superior sagittal sinus of the infant’s head through a fontanelle, and 
(ii) positioning an acoustic sensor coupled to the wearable support so that the acoustic sensor faces the superior sagittal sinus to detect acoustic pressure generated by blood therein through the fontanelle when the superior sagittal sinus blood absorbs the light; 
(B) causing the light to be emitted and the acoustic pressure to be detected; and
(C) determining, with the aid of a processor in communication with the light emitter and the acoustic sensor 


a wearable support sized and configured to cover at least a portion of a head of an infant to be secured thereto, the wearable support comprising a posterior portion configured to be placed over a posterior portion of the infant’s head when the wearable support is secured to the head of the infant and a superior portion configured to be placed over a superior portion of the infant’s head when the wearable support is secured to the head of the infant; 
a light emitter positioned on the posterior portion of the wearable support so that the light emitter faces and emits toward a superior sagittal sinus of the infant’s head through a fontanelle when the wearable support is secured onto the infant’s head; and 
an acoustic sensor positioned on the superior portion of the wearable support so that the acoustic sensor faces the superior portion of the head of the infant to detect acoustic pressure generated by blood in the superior sagittal sinus through the fontanelle when the superior sagittal sinus blood absorbs the light, 
wherein cerebral blood oxygenation is determined in response to the acoustic pressure detected by the acoustic sensor. 

Claim 12. 	The apparatus of claim 11, wherein the wearable support comprises the headcap and the head cap comprises a central band adapted to form a continuous loop around the infant’s head. 

infant’s head, and wherein the light emitter and the acoustic sensor are positioned on the sagittal band. 

Claim 14. 	The apparatus of claim 12, wherein the head cap further comprises a web extending upward and rearward from the central band to wrap around a rear of the infant’s head above the central band, and wherein the light emitter and the acoustic sensor are positioned on the central band. 

Claim 15. 	The apparatus of claim 12, wherein the head cap is configured to cover the entirety of the infant’s head superior to the central band. 

Claim 16. 	A cerebral oxygenation monitoring apparatus comprising: 
a wearable support sized and configured to cover at least a portion of a head of an infant to be secured thereto, the wearable support comprising a posterior portion configured to be placed over a posterior portion of the infant’s head when the wearable support is secured to the head of the infant and a superior portion configured to be placed over a superior portion of the infant’s head when the wearable support is secured to the head of the infant; 
a light emitter positioned on the superior portion of the wearable support so that the light emitter faces and emits light toward a superior sagittal sinus of the infant’s head through a fontanelle when the wearable support is secured onto the infant’s head; an acoustic sensor positioned on the posterior portion of the wearable support so that the acoustic sensor faces the posterior portion of the head of the infant to detect acoustic pressure generated by blood in the superior sagittal sinus through the fontanelle when the superior sagittal sinus blood absorbs the light,
wherein cerebral blood oxygenation is determined in response to the acoustic pressure detected by the acoustic sensor. 

Claim 19. 	The apparatus of claim 18, wherein the head cap comprises a central band adapted to form a continuous loop around the infant’s head. 

Claim 20. 	The apparatus of claim 19, wherein the head cap further comprises a sagittal band extending between front and back sides of the central band to form a path across a top of the infant’s head, and wherein the light emitter and the acoustic sensor are positioned on the sagittal band. 

Claim 21. 	The apparatus of claim 19, wherein the head cap further comprises a web extending upward and rearward from the central band to wrap around a rear of the infant’s head above the central band, and wherein the light emitter and the acoustic sensor are positioned on the central band. 

Claim 22. 	The apparatus of claim 19, wherein the head cap is configured to cover the entirety of the infant’s head superior to the central band. 


a wearable support sized and configured to cover at least a portion of a head of an infant to be secured thereto, the wearable support comprising a posterior portion configured to be placed over a posterior portion of the infant’s head when the wearable support is secured to the head of the infant; 
a light emitter positioned on the posterior portion of the wearable support so that the light emitter faces and emits toward a superior sagittal sinus of the infant’s head through a fontanelle when the wearable support is secured onto the infant’s head; and 
an acoustic sensor position on the posterior portion of the wearable support so that the acoustic sensor faces the posterior portion of the head of the infant to detect acoustic pressure generated by blood in the superior sagittal sinus through the fontanelle when the superior sagittal sinus blood absorbs the light, 
wherein cerebral blood oxygenation is determined in response to the acoustic pressure detected by the acoustic sensor. 

Claim 26. 	The apparatus of claim 25, wherein the wearable support comprises the headcap and the head cap comprises a central band adapted to form a continuous loop around the infant’s head. 

Claim 27. 	The apparatus of claim 26, wherein the head cap further comprises a sagittal band extending between front and back sides of the central band to form a path infant’s head, and wherein the light emitter and the acoustic sensor are positioned on the sagittal band. 

Claim 28. 	The apparatus of claim 26, wherein the head cap further comprises a web extending upward and rearward from the central band to wrap around a rear of the infant’s head above the central band, and wherein the light emitter and the acoustic sensor are positioned on the central band. 

Claim 29. 	The apparatus of claim 23, wherein the head cap is configured to cover the entirety of the infant’s head superior to the central band. 

Claim 30. 	A cerebral oxygenation monitoring apparatus comprising: 
a wearable support sized and configured to cover at least a portion of a head of an infant to be secured thereto, the wearable support comprising a superior portion configured to be placed over a superior portion of the infant’s head when the wearable support is secured to the head of the infant; 
a light emitter positioned on the superior portion of the wearable support so that the light emitter faces and emits toward the superior portion of the infant’s head through a fontanelle when the wearable support is secured onto the infant’s head; and 
an acoustic sensor position on the superior portion of the wearable support so that the acoustic sensor faces the superior portion of the head of the infant to through the fontanelle when the superior sagittal sinus blood absorbs the light, 
wherein cerebral blood oxygenation is determined in response to the acoustic pressure detected by the acoustic sensor. 

Claim 33. 	The apparatus of claim 32, wherein the wearable support comprises the headcap and the head cap comprises a central band adapted to form a continuous loop around the infant’s head. 

Claim 34. 	The apparatus of claim 33, wherein the head cap further comprises a sagittal band extending between front and back sides of the central band to form a path across a top of the infant’s head, and wherein the light emitter and the acoustic sensor are positioned on the sagittal band. 

Claim 35. 	The apparatus of claim 33, wherein the head cap further comprises a web extending upward and rearward from the central band to wrap around a rear of the infant’s head above the central band, and wherein the light emitter and the acoustic sensor are positioned on the central band. 

Claim 36. 	The apparatus of claim 33, wherein the head cap is configured to cover the entirety of the infant’s head superior to the central band. 


The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer has been approved on 04/28/2021 to resolve potential double patenting issues.
In regard to related art, Esenaliev et al. (USPN 6,498,942) teaches an optoacoustic monitoring of cerebral blood oxygenation (Figs. 1-8) comprises the use of a light emitter (element 106 with optical fiber(s), Figs. 1-6) configured to emit light to the Superior Sagittal Sinus (SSS) of the brain tissue through the bone of the patient and an acoustic sensor (acoustic transducer 200, Figs. 1-6) configured to detect acoustic pressure from the SSS through the bone of the patient (Figs. 1-15). However, the prior art of record does not teach or suggest a wearable support secured onto an infant’s head with a posterior portion and/ or a superior portion for securing the light emitter and the acoustic sensor at the same or different portions of the wearable support to emit light toward a superior sagittal sinus of the infant’s head through a fontanelle of the infant and detecting acoustic pressure from the SSS through the fontanelle of the infant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791